Exhibit 10.9

 

Employment Agreement

 

This Employment Agreement (this “Agreement”), dated as of November 12, 2019, is
made by and between Homology Medicines, Inc., a Delaware corporation (together
with any successor thereto, the “Company”), and Gabriel Cohn, M.D.(“Executive”)
(collectively referred to herein as the “Parties” or individually referred to as
a “Party”), and effective as of December 2, 2019 (the “Effective Date”).

 

RECITALS

 

 

A.

It is the desire of the Company to assure itself of the services of Executive as
of the Effective Date and thereafter by entering into this Agreement.

 

 

 

B.

Executive and the Company mutually desire that Executive provide services to the
Company on the terms herein provided.

 

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

 

 

1.

Employment.

 

(a)

General. Effective on the Effective Date, the Company shall employ Executive,
and Executive shall be employed by the Company, for the period and in the
positions set forth in this Section 1, and subject to the other terms and
conditions herein provided.

 

 

(b)

At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and shall continue to be at-will, as defined under applicable law,
and that Executive’s employment with the Company may be terminated by either
Party at any time for any or no reason (subject to the notice requirements of
Section 3(b)). This “at-will” nature of Executive’s employment shall remain
unchanged during Executive’s tenure as an employee and may not be changed,
except in an express writing signed by Executive and a duly authorized officer
of the Company. If Executive’s employment terminates for any reason, Executive
shall not be entitled to any payments, benefits, damages, award or compensation
other than as provided in this Agreement or otherwise agreed to in writing by
the Company or as provided by applicable law. The term of this Agreement (the
“Term”) shall commence on the Effective Date and end on the date this Agreement
is terminated under Section 3.

 

 

(c)

Positions and Duties. During the Term, Executive shall serve as Chief Medical
Officer of the Company, with such responsibilities, duties and authority
normally associated with such position and as may from time to time be assigned
to Executive by the Chief Executive Officer of the Company

 

Executive shall devote substantially all of Executive’s working time and efforts
to the business and affairs of the Company (which shall include service to its
affiliates, if applicable) and shall not engage in outside business activities
(including serving on outside boards or committees) without the consent of the
Board of Directors of the Company or an authorized committee of the Board (in
either case, the “Board”), provided that Executive shall be permitted to (i)
manage Executive’s personal, financial and legal affairs,

(ii) participate in trade associations, and (iii) serve on the board of
directors of not-for-profit or tax- exempt charitable organizations, in each
case, subject to compliance with this Agreement and provided that such
activities do not materially interfere with Executive’s performance of
Executive’s duties and responsibilities hereunder. Executive agrees to observe
and comply with the rules and policies of the

 



US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

Company as adopted by the Company from time to time, in each case, as amended
from time to time, and as delivered or made available to Executive (each, a
“Policy”).

 

 

2.

Compensation and Related Matters.

 

 

(a)

Annual Base Salary. During the Term, Executive shall receive a base salary at a
rate of

$400,000.00per annum, which shall be paid in accordance with the customary
payroll practices of the Company and shall be pro-rated for partial years of
employment. Such annual base salary shall be reviewed (and may be adjusted) from
time to time by the Board (such annual base salary, as it may be adjusted from
time to time, the “Annual Base Salary”).

 

(b)

Annual Cash Bonus Opportunity. During the Term, Executive will be eligible to
participate in an annual incentive program established by the Board. Executive’s
annual incentive compensation under such incentive program (the “Annual Bonus”)
shall be targeted at 40% of

 

Executive’s Annual Base Salary (such target, as may be increased by the Board
from time to time, the “Target Annual Bonus”). The Annual Bonus payable under
the incentive program shall be based on the achievement of performance goals to
be determined by the Board. The payment of any Annual Bonus pursuant to the
incentive program shall be subject to Executive’s continued employment with the
Company through the date of payment, except as otherwise provided in Section
4(b).

 

(c)

Benefits. During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company (including
medical, dental and 401(k) plans), subject to the terms and eligibility
requirements thereof and as such plans, programs and arrangements may be amended
from time to time. In no event shall Executive be eligible to participate in any
severance plan or program of the Company, except as set forth in Section 4 of
this Agreement.

 

 

(d)

Vacation. During the Term, Executive shall be entitled to paid personal leave in
accordance with the Company’s Policies. Any vacation shall be taken at the
reasonable and mutual convenience of the Company and Executive.

 

 

(e)

Business Expenses. During the Term, the Company shall reimburse Executive for
all reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

 

 

(f)

Key Person Insurance. At any time during the Term, the Company shall have the
right (but not the obligation) to insure the life of Executive for the Company’s
sole benefit. The Company shall have the right to determine the amount of
insurance and the type of policy. Executive shall reasonably cooperate with the
Company in obtaining such insurance by submitting to physical examinations, by
supplying all information reasonably required by any insurance carrier, and by
executing all necessary documents reasonably required by any insurance carrier,
provided that any information provided to an insurance company or broker shall
not be provided to the Company without the prior written authorization of
Executive. Executive shall incur no financial obligation by executing any
required document, and shall have no interest in any such policy.

 

 

 

3.

Termination.

 

Executive’s employment hereunder and the Term may be terminated by the Company
or Executive, as applicable, without any breach of this Agreement under the
following circumstances and the Term will end on the Date of Termination:

 



2

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

 

(a)

Circumstances.

 

 

(i)

Death. Executive’s employment hereunder shall terminate upon Executive’s

death.

 

(ii)Disability. If Executive has incurred a Disability, as defined below, the
Company may terminate Executive’s employment.

 

(iii)Termination for Cause. The Company may terminate Executive’s employment for
Cause, as defined below.

 

(iv)Termination without Cause. The Company may terminate Executive’s employment
without Cause.

 

(v)Resignation from the Company with Good Reason. Executive may resign
Executive’s employment with the Company with Good Reason, as defined below.

 

(vi)Resignation from the Company without Good Reason. Executive may resign
Executive’s employment with the Company for any reason other than Good Reason or
for no reason.

 

(b)

Notice of Termination. Any termination of Executive’s employment by the Company
or by Executive under this Section 3 (other than termination pursuant to Section
3(a)(i)) shall be communicated by a written notice to the other Party hereto (i)
indicating the specific termination provision in this Agreement relied upon,
(ii) setting forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated, if applicable, and (iii) specifying a Date of Termination which, if
submitted by Executive, shall be at least thirty (30) days following the date of
such notice (a “Notice of Termination”); provided, however, that in the event
that Executive delivers a Notice of Termination to the Company, the Company may,
in its sole discretion, change the Date of Termination to any date that occurs
following the date of the Company’s receipt of such Notice of Termination and is
prior to the date specified in such Notice of Termination, but the termination
will still be considered a resignation by Executive. A Notice of Termination
submitted by the Company may provide for a Date of Termination on the date
Executive receives the Notice of Termination, or any date thereafter elected by
the Company. The failure by either Party to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Cause or
Good Reason shall not waive any right of the Party hereunder or preclude the
Party from asserting such fact or circumstance in enforcing the Party’s rights
hereunder.

 

 

(c)

Company Obligations upon Termination. Upon termination of Executive’s employment
pursuant to any of the circumstances listed in this Section 3, Executive (or
Executive’s estate) shall be entitled to receive the sum of: (i) the portion of
Executive’s Annual Base Salary earned through the Date of Termination, but not
yet paid to Executive; (ii) any expense reimbursements owed to Executive
pursuant to Section 2(e); and (iii) any amount accrued and arising from
Executive’s participation in, or benefits accrued under any employee benefit
plans, programs or arrangements, which amounts shall be payable in accordance
with the terms and conditions of such employee benefit plans, programs or

 

arrangements (collectively, the “Company Arrangements”). Except as otherwise
expressly required by law (e.g., COBRA) or as specifically provided herein, all
of Executive’s rights to salary, severance, benefits, bonuses and other
compensatory amounts hereunder (if any) shall cease upon the termination of
Executive’s employment hereunder. In the event that Executive’s employment is
terminated by the

 



3

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

Company for any reason, Executive’s sole and exclusive remedy shall be to
receive the payments and benefits described in this Section 3(c) or Section 4,
as applicable.

 

(d)

Deemed Resignation. Upon termination of Executive’s employment for any reason,
Executive shall be deemed to have resigned from all offices and directorships,
if any, then held with the Company or any of its subsidiaries.

 

 

 

4.

Severance Payments.

 

(a)

Termination for Cause, or Termination Upon Death, Disability or Resignation from
the Company Without Good Reason. If Executive’s employment shall terminate as a
result of Executive’s death pursuant to Section 3(a)(i) or Disability pursuant
to Section 3(a)(ii), pursuant to Section 3(a)(iii) for Cause, or pursuant to
Section 3(a)(iv) for Executive’s resignation from the Company without Good
Reason, then Executive shall not be entitled to any severance payments or
benefits, except as provided in Section 3(c).

 

 

(b)

Termination without Cause, or Resignation from the Company with Good Reason. If
Executive’s employment terminates without Cause pursuant to Section 3(a)(iv), or
pursuant to

 

Section 3(a)(v) due to Executive’s resignation with Good Reason, then, subject
to Executive signing on or before the 21st day following Executive’s Separation
from Service (as defined below), and not revoking, a release of claims
substantially in the form attached as Exhibit A to this Agreement (the
“Release”), and Executive’s continued compliance with Section 5, Executive shall
receive, in addition to payments and benefits set forth in Section 3(c), the
following:

 

(i)an amount in cash equal to 0.75 times the Annual Base Salary, payable in the
form of salary continuation in regular installments over the 9 month period
following the date of Executive’s Separation from Service (the “Severance
Period”) in accordance with the Company’s normal payroll practices;

 

(ii)to the extent unpaid as of the Date of Termination, an amount of cash equal
to any Annual Bonus earned by Executive for the Company’s fiscal year prior to
the fiscal year in which the Date of Termination occurs, as determined by the
Board in its discretion based upon

actual performance achieved, which Annual Bonus, if any, shall be paid to
Executive in the fiscal year in which the Date of Termination occurs when
bonuses for such prior fiscal year are paid in the ordinary course to actively
employed senior executives of the Company; and

 

(iii)if Executive timely elects to receive continued medical, dental or vision
coverage under one or more of the Company’s group medical, dental or vision
plans pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), then the Company shall directly pay, or reimburse Executive
for, the COBRA premiums for Executive

and Executive’s covered dependents under such plans, less the amount Executive
would have had to pay to receive such coverage as an active employee based on
the cost sharing levels in effect on the Date of Termination, during the period
commencing on Executive’s Separation from Service and ending upon the earliest
of (X) the last day of the Severance Period, (Y) the date that Executive and/or
Executive’s covered dependents become no longer eligible for COBRA or (Z) the
date Executive becomes eligible to receive medical, dental or vision coverage,
as applicable, from a subsequent employer (and Executive agrees to promptly
notify the Company of such eligibility). Notwithstanding the foregoing, if the
Company determines in its sole discretion that it cannot provide the foregoing
benefit without potentially violating applicable law (including, without
limitation, Section 2716 of the Public Health Service Act) or incurring an
excise tax, the

 



4

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

Company shall in lieu thereof provide to Executive a taxable monthly payment in
an amount equal to the monthly COBRA premium that Executive would be required to
pay to continue

Executive’s and Executive’s covered dependents’ group health coverage in effect
on the Date of Termination (which amount shall be based on the premium for the
first month of COBRA coverage), less the amount Executive would have had to pay
to receive group health coverage as an active employee for Executive and his or
her covered dependents based on the cost sharing levels in effect on the Date of
Termination, which payments shall be made regardless of whether Executive elects
COBRA continuation coverage and shall commence in the month following the month
in which the Date of Termination occurs and shall end on the earliest of (X) the
last day of the Severance Period, (Y) the date that Executive and/or Executive’s
covered dependents become no longer eligible for COBRA or (Z) the date Executive
becomes eligible to receive healthcare coverage from a subsequent employer (and
Executive agrees to promptly notify the Company of such eligibility).

 

(c)

Change in Control. In lieu of the payments and benefits set forth in Section
4(b), in the event Executive’s employment terminates without Cause pursuant to
Section 3(a)(iv), or pursuant to Section 3(a)(v) due to Executive’s resignation
with Good Reason, in either case, on or within twelve (12) months following the
date of a Change in Control, subject to Executive signing on or before the 21st
day following Executive’s Separation from Service, and not revoking, the
Release, Executive shall receive, in addition to the payments and benefits set
forth in Section 3(c), the following:

 

 

 

(i)

an amount in cash equal to 1.0 times the sum of (A) the Annual Base Salary plus

(B) the Target Annual Bonus, payable in equal installments over the 12 month
period following the date of Executive’s Separation from Service (the “CIC
Severance Period”) in accordance with the Company’s normal payroll practices;

 

 

(ii)

the payment set forth in Section 4(b)(ii);

 

(iii)the benefits set forth in Section 4(b)(iii), provided that the “Severance
Period” will mean the CIC Severance Period; and

 

(iv)all unvested equity or equity-based awards held by Executive under any
Company equity compensation plans that vest solely based on the passage of time
shall immediately become 100% vested (for the avoidance of doubt, with any such
awards that vest in whole or in part based on the attainment of
performance-vesting conditions being governed by the terms of the applicable
award agreement).

 

(d)

Survival. Notwithstanding anything to the contrary in this Agreement, the
provisions of Sections 5 through 9 will survive the termination of Executive’s
employment and the termination of the Term.

 

 

5.Restrictive Covenants. As a condition to the effectiveness of this Agreement,
Executive will have executed and delivered to the Company no later than
contemporaneously herewith the Employee Proprietary Information and Inventions
Assignment Agreement attached as Exhibit B (the “Restrictive Covenant
Agreement”). Executive agrees to abide by the terms of the Restrictive Covenant
Agreement, which are hereby incorporated by reference into this Agreement.
Executive acknowledges that the provisions of the Restrictive Covenant Agreement
will survive the termination of Executive’s employment and the termination of
the Term for the periods set forth in the Restrictive Covenant Agreement.

 



5

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

 

6.

Assignment and Successors.

 

The Company may assign its rights and obligations under this Agreement to any of
its affiliates or to any successor to all or substantially all of the business
or the assets of the Company (by merger or otherwise), and may assign or
encumber this Agreement and its rights hereunder as security for indebtedness of
the Company and its affiliates. This Agreement shall be binding upon and inure
to the benefit of the Company, Executive and their respective successors,
assigns, personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable. None of Executive’s rights
or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.

Notwithstanding the foregoing, Executive shall be entitled, to the extent
permitted under applicable law and applicable Company Arrangements, to select
and change a beneficiary or beneficiaries to receive

compensation hereunder following Executive’s death by giving written notice
thereof to the Company.

 

 

7.

Certain Definitions.

 

(a)

Cause. The Company shall have “Cause” to terminate Executive’s employment
hereunder upon:

 

 

(i)

The Board’s reasonable, good faith determination that Executive has refused to

 

(A)

substantially perform the duties associated with Executive’s position with the
Company or

 

(B)carry out the reasonable and lawful instructions of the Board concerning
duties or actions consistent with the Executive’s position with the Company;

 

(ii)Executive’s breach of a material provision of this Agreement that, to the
extent capable of cure, has remained uncured for a period of thirty (30) days
following written notice from the Company;

 

(iii)Executive’s conviction, plea of no contest, plea of nolo contendere, or
imposition of unadjudicated probation for any felony or crime involving moral
turpitude;

 

(iv)Executive’s unlawful use (including being under the influence) or possession
of illegal drugs on the Company’s (or any of its affiliate’s) premises or while
performing

Executive’s duties and responsibilities under this Agreement; or

 

(v)Executive’s commission of any act of fraud, embezzlement, misappropriation,
willful misconduct, or breach of fiduciary duty against the Company or any of
its affiliates.

 

(b)

Change in Control. “Change in Control” shall have the meaning set forth in the
Homology Medicines, Inc. 2018 Incentive Award Plan.

 

 

(c)

Code. “Code” shall mean the Internal Revenue Code of 1986, as amended, and the
regulations and guidance promulgated thereunder.

 

 

(d)

Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by Executive’s death, the date of Executive’s death; or
(ii) if Executive’s employment is terminated pursuant to Section 3(a)(ii) – (vi)
either the date indicated in the Notice of Termination or the date specified by
the Company pursuant to Section 3(b), whichever is earlier.

 

 



6

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

(e)

Disability. “Disability” shall mean, at any time the Company or any of its
affiliates sponsors a long-term disability plan for the Company’s employees,
“disability” as defined in such long- term disability plan for the purpose of
determining a participant’s eligibility for benefits, provided, however, if the
long-term disability plan contains multiple definitions of disability,
“Disability” shall refer to that definition of disability which, if Executive
qualified for such disability benefits, would provide coverage for the longest
period of time. The determination of whether Executive has a Disability shall be
made by the person or persons required to make disability determinations under
the long-term disability plan. At any time the Company does not sponsor a
long-term disability plan for its employees,

 

“Disability” shall mean Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of Executive’s positions
hereunder for a total of three months during any six-month period as a result of
incapacity due to mental or physical illness as determined by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed. Any refusal by Executive to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Executive’s Disability.

 

(f)

Good Reason. For the sole purpose of determining Executive’s right to severance
payments and benefits as described above, Executive’s resignation will be with
“Good Reason” if Executive resigns within ninety (90) days after any of the
following events, unless Executive consents in writing to the applicable event:
(i) a reduction in Executive’s Annual Base Salary or Target Annual Bonus, (ii) a
material decrease in Executive’s authority or areas of responsibility as are
commensurate with Executive’s title or position with the Company, (iii) the
relocation of Executive’s primary office to a location more than twenty-five
(25) miles from the Executive’s primary office as of the date of this

 

Agreement or (iv) the Company’s breach of a material provision of this
Agreement. Notwithstanding the foregoing, no Good Reason will have occurred
unless and until Executive has: (a) provided the Company, within sixty (60) days
of Executive’s knowledge of the occurrence of the facts and circumstances
underlying the Good Reason event, written notice stating with specificity the
applicable facts and circumstances underlying such finding of Good Reason; (b)
provided the Company with an opportunity to cure the same within thirty (30)
days after the receipt of such notice; and (c) the Company shall have failed to
so cure within such period.

 

 

8.

Parachute Payments.

 

(a)

Notwithstanding any other provisions of this Agreement or any Company equity
plan or agreement, in the event that any payment or benefit by the Company or
otherwise to or for the benefit of Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (all such payments and benefits, including the payments and benefits
under Section 4 hereof, being hereinafter referred to as the “Total Payments”),
would be subject (in whole or in part) to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced (in the
order provided in Section 8(b)) to the minimum extent necessary to avoid the
imposition of the Excise Tax on the Total Payments, but only if (i) the net
amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income and employment taxes on such reduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such reduced Total Payments),
is greater than or equal to (ii) the net amount of such Total Payments without
such reduction (but after subtracting the net amount of federal, state and local
income and employment taxes on such Total Payments and the amount of the Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

 

 



7

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

(b)

The Total Payments shall be reduced in the following order: (i) reduction on a
pro-rata basis of any cash severance payments that are exempt from Section 409A
of the Code (“Section 409A”),

 

(ii) reduction on a pro-rata basis of any non-cash severance payments or
benefits that are exempt from Section 409A, (iii) reduction on a pro-rata basis
of any other payments or benefits that are exempt from Section 409A, and (iv)
reduction of any payments or benefits otherwise payable to Executive on a pro-
rata basis or such other manner that complies with Section 409A; provided, in
case of clauses (ii), (iii) and (iv), that reduction of any payments
attributable to the acceleration of vesting of Company equity awards shall be
first applied to Company equity awards that would otherwise vest last in time.

 

(c)

All determinations regarding the application of this Section 8 shall be made by
an accounting firm or consulting group with experience in performing
calculations regarding the

 

applicability of Section 280G of the Code and the Excise Tax selected by the
Company (the “Independent Advisors”). For purposes of determinations, no portion
of the Total Payments shall be taken into account which, in the opinion of the
Independent Advisors, (i) does not constitute a “parachute payment” within the
meaning of Section 280G(b)(2) of the Code (including by reason of Section
280G(b)(4)(A) of the Code) or (ii) constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the “base amount” (as defined in Section 280G(b)(3) of the
Code) allocable to such reasonable compensation. The costs of obtaining such
determination and all related fees and expenses (including related fees and
expenses incurred in any later audit) shall be borne by the Company.

 

(d)

In the event it is later determined that a greater reduction in the Total
Payments should have been made to implement the objective and intent of this
Section 8, the excess amount shall be returned promptly by Executive to the
Company.

 

 

 

9.

Miscellaneous Provisions.

 

(a)

Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the Commonwealth of Massachusetts without reference to
the principles of conflicts of law of the Commonwealth of Massachusetts or any
other jurisdiction that would result in the application of the laws of a
jurisdiction other than the Commonwealth of Massachusetts, and where applicable,
the laws of the United States.

 

 

(b)

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

 

(c)

Notices. Any notice, request, claim, demand, document and other communication
hereunder to any Party shall be effective upon receipt (or refusal of receipt)
and shall be in writing and delivered personally or sent by facsimile or
certified or registered mail, postage prepaid, as follows:

 

 

(i)If to the Company, to the [Chief Executive Officer][Chief Financial Officer]
of the Company at the Company’s headquarters,

 

(ii)If to Executive, to the last address that the Company has in its personnel
records for Executive, or

 

(iii)At any other address as any Party shall have specified by notice in writing
to the other Party.

 



8

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

(d)

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile or PDF
shall be deemed effective for all purposes.

 

 

(e)

Entire Agreement. The terms of this Agreement, and the Restrictive Covenant
Agreement incorporated herein by reference as set forth in Section 5, are
intended by the Parties to be the final expression of their agreement with
respect to the subject matter hereof and supersede all prior understandings and
agreements, whether written or oral, including any prior employment offer letter
or employment agreement between Executive and the Company. The Parties further
intend that this Agreement shall constitute the complete and exclusive statement
of their terms and that no extrinsic evidence whatsoever may be introduced in
any judicial, administrative, or other legal proceeding to vary the terms of
this Agreement.

 

 

(f)

Amendments; Waivers. This Agreement may not be modified, amended, or terminated
except by an instrument in writing, signed by Executive and a duly authorized
officer of Company. By an instrument in writing similarly executed, Executive or
a duly authorized officer of the Company may waive compliance by the other Party
with any specifically identified provision of this Agreement that such other
Party was or is obligated to comply with or perform; provided, however, that
such waiver shall not operate as a waiver of, or estoppel with respect to, any
other or subsequent failure. No failure to exercise and no delay in exercising
any right, remedy, or power hereunder will preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity.

 

 

(g)

Construction. This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning. Any presumption or principle that the language is to be construed
against any Party shall not apply. The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the contrary.
Also, unless the context clearly indicates to the contrary, (i) the plural
includes the singular and the singular includes the plural; (ii) “and” and “or”
are each used both

 

conjunctively and disjunctively; (iii) “any,” “all,” “each,” or “every” means
“any and all,” and “each and every”; (iv) “includes” and “including” are each
“without limitation”; (v) “herein,” “hereof,” “hereunder” and other similar
compounds of the word “here” refer to the entire Agreement and not to any
particular paragraph, subparagraph, section or subsection; and (vi) all pronouns
and any variations thereof shall be deemed to refer to the masculine, feminine,
neuter, singular or plural as the identity of the entities or persons referred
to may require.

 

(h)

Arbitration. Any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled solely and exclusively by a binding arbitration
process administered by JAMS/Endispute in Boston, Massachusetts. Such
arbitration shall be conducted in accordance with the then-existing
JAMS/Endispute Rules of Practice and Procedure, with the following exceptions if
in conflict: (i) one arbitrator who is a retired judge shall be chosen by
JAMS/Endispute; (ii) each Party to the arbitration will pay one-half of the
expenses and fees of the arbitrator, together with other expenses of the
arbitration incurred or approved by the arbitrator; and (iii) arbitration may
proceed in the absence of any Party if written notice (pursuant to the
JAMS/Endispute rules and regulations) of the proceedings has been given to such
Party. Each Party shall bear its own attorney’s fees and expenses; provided that
the

 

arbitrator may assess the prevailing Party’s fees and costs against the
non-prevailing Party as part of the arbitrator’s award. The Parties agree to
abide by all decisions and awards rendered in such proceedings. Such decisions
and awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing of an

 



9

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

action for injunctive relief or specific performance as provided in this
Agreement or the Restrictive Covenant Agreement. This dispute resolution process
and any arbitration hereunder shall be confidential and neither any Party nor
the neutral arbitrator shall disclose the existence, contents or results of such
process without the prior written consent of all Parties, except where necessary
or compelled in a court to enforce this arbitration provision or an award from
such arbitration or otherwise in a legal proceeding. If JAMS/Endispute no longer
exists or is otherwise unavailable, the Parties agree that the American
Arbitration Association (“AAA”) shall administer the arbitration in accordance
with its then-existing rules as modified by this subsection. In such event, all
references herein to JAMS/Endispute shall mean AAA. Notwithstanding the
foregoing, Executive and the Company each have the right to resolve any issue or
dispute over intellectual property rights by court action instead of
arbitration.

 

(i)

Enforcement. If any provision of this Agreement is held to be illegal, invalid
or unenforceable under present or future laws effective during the Term, such
provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

 

 

(j)

Withholding. The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local or foreign withholding or other
taxes or charges which the Company is required to withhold. The Company shall be
entitled to rely on the advice of counsel if any questions as to the amount or
requirement of withholding shall arise.

 

 

 

(k)

Section 409A.

 

(i)General. The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.

 

(ii)Separation from Service. Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon

Executive’s “separation from service” with the Company within the meaning of
Section 409A (a “Separation from Service”) and, except as provided below, any
such compensation or benefits described in Section 4 shall not be paid, or, in
the case of installments, shall not commence payment, until the thirtieth (30th)
day following Executive’s Separation from Service (the “First Payment Date”).
Any installment payments that would have been made to Executive during the
thirty (30) day period immediately following Executive’s Separation from Service
but for the preceding sentence shall be paid to Executive on the First Payment
Date and the remaining payments shall be made as provided in this Agreement.

 

 

(iii)

Specified Employee. Notwithstanding anything in this Agreement to the

contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of

Executive’s benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of

 



10

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death. Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.

 

(iv)Expense Reimbursements. To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the year
following the year in which the expense was incurred; provided, that Executive
submits Executive’s reimbursement request promptly following the date the
expense is incurred, the amount of expenses reimbursed in one year shall not
affect the amount eligible for reimbursement in any subsequent year, other than
medical

expenses referred to in Section 105(b) of the Code, and Executive’s right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.

 

(v)Installments. Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A. Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.

 

 

10.

Executive Acknowledgement.

 

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on

Executive’s own judgment.

 

[Signature Page Follows]

 



11

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

HOMOLOGY MEDICINES, INC.

 

 

By:

/s/ Gabriel Cohn, M.D. Name: Gabriel Cohn, M.D. Title:Chief Medical Officer

 

 

 

EXECUTIVE

 

 

      /s/ Arthur O. Tzianabos, Ph.D.

Arthur Tzianabos, President and CEO

 



[Signature Page to Employment Agreement]

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Separation Agreement and Release

 

This Separation Agreement and Release (“Agreement”) is made by and between

(“Executive”) and Homology Medicines, Inc. (the “Company”) (collectively
referred to as the “Parties” or individually referred to as a “Party”).
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Employment Agreement (as defined below).

WHEREAS, the Parties have previously entered into that certain Employment
Agreement, dated as of , 2019 (the “Employment Agreement”) and that certain
Employee Proprietary Information and Inventions Assignment Agreement, dated as
of , 2019 (the “Restrictive Covenant Agreement”); and

WHEREAS, in connection with Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective , 20 , the Parties
wish to resolve any and all disputes, claims, complaints, grievances, charges,
actions, petitions, and demands that Executive may have against the Company and
any of the Releasees as defined below, including, but not limited to, any

and all claims arising out of or in any way related to Executive’s employment
with or separation from the Company or its subsidiaries or affiliates but, for
the avoidance of doubt, nothing herein will be deemed to release any rights or
remedies in connection with Executive’s ownership of vested equity securities of
the Company, vested benefits or Executive’s right to indemnification by the
Company or any of its affiliates pursuant to contract or applicable law
(collectively, the “Retained Claims”).

NOW, THEREFORE, in consideration of the severance payments and benefits
described in Section 4 of the Employment Agreement, which, pursuant to the
Employment Agreement, are

conditioned on Executive’s execution and non-revocation of this Agreement, and
in consideration of the mutual promises made herein, the Company and Executive
hereby agree as follows:

1.

Severance Payments and Benefits; Salary and Benefits. The Company agrees to
provide Executive with the severance payments and benefits described in Section
[4(b)/4(c)] of the Employment Agreement, payable at the times set forth in, and
subject to the terms and conditions of, the Employment Agreement. In addition,
to the extent not already paid, and subject to the terms and conditions of the
Employment Agreement, the Company shall pay or provide to Executive all other
payments or benefits described in Section 3(c) of the Employment Agreement,
subject to and in accordance with the terms thereof.

 

 

2.

Release of Claims. Executive agrees that, other than with respect to the
Retained Claims, the foregoing consideration represents settlement in full of
all outstanding obligations owed to Executive by the Company, any of its direct
or indirect subsidiaries and affiliates, and any of its or their current and
former officers, directors, equityholders, managers, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Executive, on

 

Executive’s own behalf and on behalf of any of Executive’s affiliated companies
or entities and any of their respective heirs, family members, executors,
agents, and assigns, other than with respect to the Retained Claims, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that Executive may possess
against any of the Releasees arising from any omissions, acts, facts, or damages
that have occurred up until and including the date Executive signs this
Agreement, including, without limitation:

 

 

 

US-DOCS\110222662.2

 

 

--------------------------------------------------------------------------------

 

(a)any and all claims relating to or arising from Executive’s employment or
service relationship with the Company or any of its direct or indirect
subsidiaries or affiliates and the termination of that relationship;

 

(b)any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of any shares of stock or other equity interests of
the Company or any of its affiliates, including, without limitation, any claims
for fraud, misrepresentation, breach of fiduciary duty, breach of duty under
applicable state law, and securities fraud under any state or federal law;

 

(c)any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

 

(d)any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act; the
Fair Credit Reporting Act; the Age Discrimination in Employment Act of 1967; the
Older Workers Benefit Protection Act; the Employee Retirement Income Security
Act of 1974; the Worker Adjustment and Retraining Notification Act; the Family
and Medical Leave Act; and the Sarbanes-Oxley Act of 2002;

 

 

(e)

any and all claims for violation of the federal or any state constitution;

 

(f)any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(g)any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Executive as a result of this Agreement;

 

(h)any and all claims arising out of the wage and hour and wage payments laws
and regulations of the state or states in which Executive has provided service
to the Company or any of its affiliates (including without limitation the
Massachusetts Payment of Wages Law); and

 

 

(i)

any and all claims for attorneys’ fees and costs.

 

Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Executive’s right to report
possible violations of federal law or regulation to any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation and any right to receive an award for information
provided thereunder, Executive’s right to file a charge with or participate in a
charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or

 



A-2

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

 

administer laws related to employment, against the Company for discrimination
(with the understanding that Executive’s release of claims herein bars Executive
from recovering such monetary relief from the Company or any Releasee for any
alleged discriminatory treatment), claims for unemployment compensation or any
state disability insurance benefits pursuant to the terms of applicable state
law,

claims to continued participation in certain of the Company’s group benefit
plans pursuant to the terms and conditions of COBRA, claims to any benefit
entitlements vested as the date of separation of Executive’s employment,
pursuant to written terms of any employee benefit plan of the Company or its
affiliates and Executive’s right under applicable law and any Retained Claims.
This release further does not release claims for breach of Section 3(c) or
Section 4 of the Employment Agreement.

 

3.

Acknowledgment of Waiver of Claims under ADEA. Executive understands and
acknowledges that Executive is waiving and releasing any rights Executive may
have under the Age Discrimination in Employment Act of 1967 (“ADEA”), and that
this waiver and release is knowing and voluntary. Executive understands and
agrees that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the date Executive signs this Agreement.
Executive understands and acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Executive was
already entitled. Executive further understands and acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has 21 days within
which to consider this Agreement, and the Parties agree that such time period to
review this Agreement shall not be extended upon any material or immaterial
changes to this Agreement; (c) Executive has 7 days following

 

Executive’s execution of this Agreement to revoke this Agreement pursuant to
written notice to the General Counsel of the Company; (d) this Agreement shall
not be effective until after the revocation period has expired; and (e) nothing
in this Agreement prevents or precludes Executive from challenging or seeking a
determination in good faith of the validity of this waiver under the ADEA, nor
does it impose any condition precedent, penalties, or costs for doing so, unless
specifically authorized by federal law. In the event Executive signs this
Agreement and returns it to the Company in less than the 21 day period
identified above, Executive hereby acknowledges that Executive has freely and
voluntarily chosen to waive the time period allotted for considering this
Agreement.

 

 

4.

Restrictive Covenants.

 

(a)Executive acknowledges and agrees that the restrictive covenants and other
post- termination obligations set forth in the Restrictive Covenant Agreement,
including without limitation

Executive’s obligations relating to confidentiality, non-use and non-disclosure
of Proprietary Information (as defined in the Restrictive Covenant Agreement),
non-solicitation, cooperation, and return of property, are hereby incorporated
by reference and shall remain in full force and effect pursuant to their terms
to the maximum extent permitted by applicable law, except that the Parties
expressly agree to modify the Restrictive Covenant Agreement by removing Section
6.1, and each subpart thereto, of the Restrictive Covenant Agreement, which
shall be of no further force or effect upon the Effective Date (as defined
below). Executive represents and warrants that Executive has complied with all
provisions of the Restrictive Covenant Agreement at all times through the
Effective Date.

 

(b)In consideration for the severance payments and benefits set forth in Section
1 of this Agreement, Executive agrees for a period of one year after the
Effective Date (the “Non-Competition Restricted Period”) to not, directly or
indirectly, on Executive’s own behalf or for the benefit of any other individual
or entity other than the Company: (i) operate, conduct, or engage in, or prepare
to operate, conduct, or engage in the Business (as defined below); (ii) own,
finance, or invest in (except as the holder of not more than one percent of the
outstanding stock of a publicly-held company) any Business; or (iii)

 



A-3

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

 

participate in, render services to, or assist any person or entity that engages
in or is preparing to engage in the Business in any capacity (whether as an
employee, consultant, contractor, partner, officer, director, or otherwise) (x)
which involves the same or similar types of services Executive performed for the
Company at any time during the last two years of Executive’s employment with the
Company or (y) in which Executive could reasonably be expected to use or
disclose Proprietary Information, in each case (i), (ii) or

(iii) in the Restricted Territory (as defined below). Without limiting the
Company’s ability to seek other remedies available in law or equity, if
Executive violates this Section 4(b), the Non-Competition Restricted Period
shall be extended by one day for each day that Executive is in violation of such
provisions, up to a maximum extension equal to the length of the Non-Competition
Restricted Period, so as to give the Company the full benefit of the
bargained-for length of forbearance.

 

(c)Executive’s continued compliance with the terms of the Restrictive Covenant
Agreement (as modified in Section 4(a) above) and the noncompetition obligations
set forth in Section 4(b) above (collectively, the “Restrictive Covenants”) is a
material condition to receipt of the severance payments and benefits set forth
in Section 1 of this Agreement. In the event Executive breaches any part of such
Restrictive Covenants, then, in addition to any remedies and enforcement
mechanisms set forth in the Restrictive Covenant Agreement, the Employment
Agreement and this Agreement, and any other remedies available to the Company
(including equitable and injunctive remedies), Executive shall forfeit any
additional consideration owing and shall be obligated to promptly return to the
Company (within fifteen (15) business days of any breach) the full gross amount
of all severance payments and benefits provided.

 

(d)If any provision of the Restrictive Covenants shall be determined to be
unenforceable by any court of competent jurisdiction or arbitrator by reason of
its extending for too great a period of time or over too large a geographic area
or over too great a range of activities, it shall be interpreted to extend only
over the maximum period of time, geographic area or range of activities as to
which it may be enforceable.

 

 

(e)

As used in this Agreement:

 

(i)The term “Business” means any business or part thereof that develops,
manufactures, markets, licenses, sells or provides any product or service that
competes with any product or service developed, manufactured, marketed,
licensed, sold or provided, or planned to be developed, manufactured, marketed,
licensed, sold or provided, by the Company, in each case at any time during

Executive’s employment or engagement with the Company.

 

(ii)The term “Restricted Territory” means each city, county, state, territory
and country in which (i) Executive provided services or had a material presence
or influence at any time during the last two years of Executive’s employment or
engagement with the Company or (ii) the Company is engaged in or has plans to
engage in the Business as of the termination of Executive’s employment or
engagement with the Company.

 

5.

Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.

 

 

6.

No Oral Modification. This Agreement may only be amended in a writing signed by
Executive and a duly authorized officer of the Company.

 

 



A-4

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

 

7.

Governing Law; Dispute Resolution. This Agreement shall be subject to the
provisions of Sections 9(a), 9(c), and 9(h) of the Employment Agreement.

 

 

8.

Effective Date. If Executive has attained or is over the age of 40 as of the
date of Executive’s termination of employment, then each Party has seven days
after that Party signs this Agreement to revoke it and this Agreement will
become effective on the eighth day after Executive

 

signed this Agreement (the “Effective Date”), so long as it has been signed by
the Parties and has not been revoked by either Party before that date. If
Executive has not attained the age of 40 as of the date of Executive’s
termination of employment, then the “Effective Date” shall be the date on which
Executive signs this Agreement. For the avoidance of doubt, if Executive revokes
this Agreement as provided herein, the Parties’ modification to the Restrictive
Covenant Agreement set forth in Section 4(a) above shall be void and of no
effect and, unless the Company has elected or elects in writing to expressly
waive Executive’s noncompetition obligations set forth in Section 6.1(a) of the
Restrictive Covenant Agreement as provided in Section 6.6 of the Restrictive
Covenant Agreement, the Restrictive Covenant Agreement, including without
limitation Section 6.1 of the Restrictive Covenant Agreement, shall remain in
full force and effect.

 

9.

Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that: (a) Executive has read this
Agreement; (b) Executive has not relied upon any representations or statements
made by the Company that are not specifically set forth in this Agreement; (c)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel; (d) Executive understands the terms and consequences of
this Agreement and of the releases it contains; and (e) Executive is fully aware
of the legal and binding effect of this Agreement.

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

EXECUTIVE

 

Dated:

 

 

[ ]

 

 

HOMOLOGY MEDICINES, INC.

Dated:

By: Name:

Title:

 



A-5

 

US-DOCS\110222662.2

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B

 

Restrictive Covenant Agreement

 

[attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US-DOCS\110222662.2

 